DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1 and 6 are amended. Claims 9 is added. Claims 1-9 are pending in this application.

Specification
The specification is objected to because of the following informalities: The disclosure does not have drawings, but the detailed specification references the drawings.  Examiner suggests providing the drawings of Figures 1 and 2.
 	 Appropriate correction is required.

The prior art does not appear to teach or make obvious the subject matter of the claims. 
However, the drawings must be provided.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
 	The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
	Regarding independent claims 1 and 6, the closest prior art  does not teach or suggest the claimed invention having “examining a classified random sample of components in a production process, the sequence of the production process of which is known, by means of a non-destructive testing method which obtains in each case a 3D data set for each component; splitting the components of the random sample into good parts and reject parts; extracting defect-free component regions from all of the components of the random sample; determining in the extracted defect-free component regions at least one feature which is characteristic of the components of the same type and the production process thereof and which, over the course of time of the production of the components, exhibits considerable differences in its characteristic between good parts and reject parts, by means of neural networks, machine learning approaches, such as multiple instance learning, or statistical methods of analyzing data, or, from a predetermined quantity of features, by means of genetic programming or conventional statistical methods; and defining this at least one feature and its characteristic as a trained classifier”, and a combination of other limitations thereof as recited in the claims.         
 	Regarding dependent claims 2-5 and 7-8, the claims have been found allowable due to its dependencies to claims 1 and 6 above.

Response to Arguments
Applicant's arguments filed 08/31/2022 have been fully considered and they are persuasive. However, the disclosure does not provide the drawings which the Specification referenced. Examiner suggests providing drawings of Figures 1 and 2 as referenced by the Specification.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN D HUYNH whose telephone number is (571)270-1937. The examiner can normally be reached 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN D HUYNH/Primary Examiner, Art Unit 2665